Bullard, J.
The Bank is appellant from a judgment of non-suit, rendered in favor of Dix & Glasscock, who were sued as endorsers of a bill of exchange. Their defence was the want of due notice of protest.
It appears, that the endorsers had their domicil and place of usual residence in the parish of Concordia, in which there was no *91post office at the time. The notices of protest appear to have been addressed to each of the endorsers, by name, “ Parish of Concordia, Natchez Post Office,” and were deposited in the post office at Natchez, when the protest was made. It is further shown, that they were in the habit of getting their letters and pa pers at the Natchez post office, and there is no evidence of their ever having received any at any other office, although there appear to have been post offices a few miles nearer the residences of the endorsers respectively, on the opposite side of the river, in the State of Mississippi.
We are of opinion, that the notices were sufficient. In 2 Peters, 121, the Supreme Court of the United States held, that the rule as to the nearest post office is not of universal application ; for if the party is in the habit of receiving his letters at a more distant post office, or through a more circuitous route, and the fact is known to the person sending the notice, notice sent by the latter mode will be good.
In the case of Duncan v. Sparrow, at the last term, (3 Robinson, 164,) this court held, that the notice to the endorser would have been good, if it had been addressed to him at his domicil, or usual place of residence, and deposited in the post pffice at Natchez, where he was in the habit of receiving his letters. This has. been done in the present case, and although the notary added the words, “ Natchez Post Office,” that direction does not, in our opinion, alter the case; because the postmaster already knew that the endorsers were in the habit of receiving their letters at his office, and he was not authorized to forward them to any other.
The subject of notices of protest has engaged our particular attention at this term, in the case of Mead v. Carnal and another, ante, p. 73; and we refer further to the authorities cited in the opinion delivered in that case, in support of the opinion now expressed, that the endorsers in the present case are liable.
It is, therefore, ordered, that the judgment of the District Court be reversed, and that the plaintiffs recover of the defendants, William Dix and B. F. Glasscock, in solido, the sum of twelve hundred dollars, with interest, at eight per cent per annum, from the 6th of January, 1842, four dollars costs of protest, and the costs in both courts.